484 So. 2d 629 (1986)
Pierre J. RENELUS, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION, Appellee.
No. 85-1556.
District Court of Appeal of Florida, Third District.
March 4, 1986.
John R. Greenwood, for appellant.
John D. Maher, Tallahassee, for appellee.
Before BARKDULL, NESBITT and DANIEL S. PEARSON, JJ.
PER CURIAM.
The ruling of the Unemployment Appeals Commission, affirming a finding that section 443.151(6) of the Florida Statutes (1983) does not provide for waiver of recovery of unemployment compensation, is reversed on the authority of Comer v. State, Unemployment Appeals Commission, 481 So. 2d 67 (Fla. 3d DCA 1985); Garcia v. Department of Labor & Employment Security, 426 So. 2d 1171 (Fla. 3d DCA 1983); and Sagaert v. State, Department of Labor & Employment Security, 418 So. 2d 1228 (Fla. 3d DCA 1982). We also certify, as we did in Comer, that this decision is in express and direct conflict with Sheppard v. State, Department of Labor & Employment Security, 442 So. 2d 1114 (Fla. 4th DCA 1983).
Reversed and remanded.